DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 25, 40 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 25 and 40 are objected to for the reasons set forth in the previously issued Office Action.  Claim 49 sets forth a physical structure/configuration that is well beyond that which is disclosed within the Condren reference, which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Condren to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Condren assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 12-13, 15-16, 24-25 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 1 recites the limitations "the top left" and “the distance”; ii) claim 49 recites the limitations “the short side”, “the left side” and “the long side”.  
The term "approximately" in claim 49 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3, 6, 12-13, 15-16 and 24-25 are rejected ads depending from rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 12-13, 16, 24, 37-39, 41-44, 46-47 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0029403 to Condren (“Condren”).
Regarding claim 1, Condren anticipates a sticker (e.g. clip 100, as shown in fig. 1, rotated 90 degrees, such that top end 146 is an upper edge, bottom end 144 is a lower edge, first end 108 is a right edge, and appendages 114 extend from a left edge formed as second end 110) suitable for inserting into (para. 33-34) a loop-bound book (e.g. a bound notebook having a cylindrical binding mechanism, as discussed at para. 33-34; also see fig. 14, showing similar clips 402 and 404 inserted into a binding mechanism 412), comprising: i) a sticker (100) that is a sheet (note that the clip 100 is in the form of a 
	Regarding claim 3, Condren anticipates a sticker as claimed in claim 1, wherein the sheet (aforementioned sheet of material forming clip 100) is flexible (per para. 59, clip 100 can be made of thin polymeric materials, plastics, etc.; note that such a formation can yield a device that is at least minimally flexible).


Regarding claim 12, Condren anticipates a sticker as claimed in claim 1, wherein the detachable coupling means (114) is elongate (fig. 1) and comprises a finger portion (e.g. head 118) which is capable of being detachably coupled to (fig. 14) the binding (aforementioned cylindrical binding mechanism) of the loop-bound book (aforementioned bound notebook having a cylindrical binding mechanism).
	Regarding claim 13, Condren anticipates a sticker as claimed in claim 12, wherein the finger portion (118) is aligned parallel to (fig. 1) a side (e.g. ends 144 and 146, as shown in fig. 1) of the body (102); and the finger portion (118) is connected to (fig. 1) the body (102) via a stem portion (e.g. stem 116).
	Regarding claim 16, Condren anticipates a sticker as claimed in claim 1, wherein the body (102) has a height from 5 to 100 mm (per para. 46, the height of body section 102 can be about 10 cm) and a width of from 5 to 100 mm (per para. 47, the width of body section 102 can be about 10 cm), and wherein the sheet (aforementioned sheet of material forming clip 100) has a sheet thickness from 0.2 to 0.5 mm (per para. 101, a thickness of between 0.1-0.2 inches may be provided).
	Regarding claim 24, Condren anticipates a sticker of claim 13, wherein there is one finger portion (e.g. the particular instance of head 118 that is labeled in fig. 1).
	Regarding claim 37, Condren anticipates a sticker (e.g. clip 100, as shown in fig. 1, rotated 90 degrees, such that top end 146 is an upper edge, bottom end 144 is a lower edge, first end 108 is a right edge, and appendages 114 extend from a left edge formed as second end 110) suitable for inserting a 
	Regarding claim 38, Condren anticipates a sticker as claimed in claim 37, wherein the sheet (aforementioned sheet of material forming clip 100) is flexible (per para. 59, clip 100 can be made of thin polymeric materials, plastics, etc.; note that such a formation can yield a device that is at least minimally flexible).

	Regarding claim 41, Condren anticipates a sticker (e.g. clip 100, as shown in fig. 1) suitable for inserting into (para. 33-34) a loop-bound book (e.g. a bound notebook having a cylindrical binding mechanism, as discussed at para. 33-34; also see fig. 14, showing similar clips 402 and 404 inserted into a binding mechanism 412), consisting of: a sticker (100) that is a sheet (note that the clip 100 is in the form of a sheet of material, as shown in fig. 1) with: i) a detachable coupling means (e.g. the grouping of appendages 114, together, as shown in fig. 1; additionally, note that para. 78 and fig. 14 provide that such clips removably attach to a binding mechanism); and ii) a sticky body (e.g. body section 102; note that said body section 102 includes adhesive 112 thereon) for attachment to (para. 34) a material (e.g. a loose article, per para. 34); wherein there is a gap (e.g. voids 160) between (fig. 1; note the manner in which void 160 exists at least between second end 110 and the pyramidal shape 122 and 124 portions of appendages 114) the detachable coupling means (e.g. the 122/124 portions of element 114) and the sticky body (102) and the gap (160) is adapted so that the loop binding (aforementioned cylindrical binding mechanism) of the loop-bound book (aforementioned bound notebook having a cylindrical binding mechanism) can be inserted inside (fig. 14) the gap (160); and wherein the sticker (100) is capable of functioning as an attachment for attaching (written abstract and para. 34) the material (aforementioned loose article) to the loop binding (aforementioned cylindrical binding mechanism) of the loop-bound book (aforementioned bound notebook having a cylindrical binding mechanism).

	Regarding claim 43, Condren anticipates a sticker as claimed in claim 42, wherein there is a gap (e.g. voids 160) between (fig. 1; note the manner in which void 160 exists at least between second end 110 and the pyramidal shape 122 and 124 portions of appendages 114) the detachable coupling means (e.g. the 122/124 portions of element 114) and the sticky body (102) and the gap (160) is adapted so that the loop binding (aforementioned cylindrical binding mechanism) of the loop-bound book (aforementioned bound notebook having a cylindrical binding mechanism) can be inserted inside (fig. 14) the gap (160).
	Regarding claim 44, Condren anticipates a sticker as claimed in claim 42, wherein the sheet (aforementioned sheet of material forming clip 100) is flexible (per para. 59, clip 100 can be made of thin polymeric materials, plastics, etc.; note that such a formation can yield a device that is at least minimally flexible).

	Regarding claim 47, Condren anticipates a sticker as claimed in claim 42, wherein the body (102) is of rectangular shape (fig. 1).
	Regarding claim 50, Condren anticipates the sticker of claim 37 wherein the body (102) is rectangular shaped (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Condren.
Regarding claim 15, Condren discloses a sticker as claimed in claim 1, wherein the detachable coupling means (114) is elongate (fig. 1) and comprises a finger portion (e.g. head 118) which is capable of being detachably coupled (para. 37; also see the written abstract, providing that the clip can temporarily attach to a binding mechanism) to the binding (aforementioned cylindrical binding mechanism) of a loop-bound book (aforementioned bound notebook having a cylindrical binding mechanism), wherein: i)  the finger portion (118) is aligned parallel to (fig. 1) a side (e.g. ends 144 and 146, as shown in fig. 1) of the sticky body (102); and ii) the finger portion (118) of the elongate detachable coupling means (114) and the body (102) together form (fig. 1) the gap (e.g. voids 160) between (fig. 1; note the manner in which void 160 exists at least between second end 110 and the 
Condren does not disclose: i) the finger portion (118) having a width of from 1.5 to 6 mm; and ii) the finger portion (118) has a length of from 5 to 45 mm.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular size of the finger portion will determine the gauge of wire binding material that it can engage with.
Response to Arguments
	In response to Applicant’s argument that void 160 fails to be a gap (Arguments/Remarks pg. 13), the Office respectfully asserts that the Merriam-Webster Dictionary defines the term “gap” as “a separation in space” or “an incomplete or deficient area”, and indicates that a synonym for the term is “void”.  The Office notes that Applicant’s filed specification does not assign any alternative special definition to the term “gap”.  Accordingly, the openings between Condren’s respective appendages 136, 114 and 142, specifically called “voids” 160, can be fairly deemed to be forms of “gaps”.
	In response to Applicant’s argument that since Condren teaches multiple detachable coupling means, which is in excess of the elements recited in the claims, Condren cannot be used to anticipate or make obvious claim 41 (Arguments/Remarks pg. 14), the Office respectfully asserts that pursuant to the rejection of claim 41, the recited “coupling means” is matched to Condren’s “grouping of appendages 114”, as shown in fig. 1.  Note that there is only one such “grouping” present therein.  Accordingly, Applicant’s argument is not found to be persuasive.  In the event that Applicant would like assistance in 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637